Exhibit 10.2

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT, dated as of November 24, 2009 (the “Agreement”),
is among JohnsonDiversey Holdings, Inc., a Delaware corporation (the “Company”),
JohnsonDiversey, Inc., a Delaware corporation and wholly-owned Subsidiary of the
Company (together with the Company, the “Company Entities”), CDR Jaguar Investor
Company, LLC, a Delaware limited liability company (“CD&R Investor”), CDR F&F
Jaguar Investor, LLC, a Delaware limited liability company (“CD&R F&F Investor”
and together with CD&R Investor, the “CD&R Investor Parties”), Clayton,
Dubilier & Rice Fund VIII, L.P., a Cayman Islands exempted limited partnership,
CD&R Friends & Family Fund VIII, L.P., a Cayman Islands exempted limited
partnership (together with Clayton, Dubilier & Rice Fund VIII, L.P., the
“Funds”), Clayton, Dubilier & Rice, Inc., a Delaware corporation (“CD&R, Inc.”),
and Clayton, Dubilier & Rice, LLC, a Delaware limited liability company, or any
successor to its investment management business (“Manager”). Capitalized terms
used herein without definition have the meanings set forth in Section 1 of this
Agreement.

RECITALS

A. The Funds are managed by Manager, the general partner of the Funds is CD&R
Associates VIII, Ltd., a Cayman Islands exempted company (the “GP of the
Funds”), and the special limited partner of the Funds is CD&R Associates VIII,
L.P., a Cayman Islands exempted limited partnership (together with the GP of the
Funds, the CD&R Investor Parties and any other investment vehicle that is a
direct or indirect stockholder in the Company managed by Manager or its
Affiliates, “Manager Associates”).

B. Concurrently with the execution and delivery of this Agreement, the Company
has filed a Second Amended and Restated Certificate of Incorporation (the
“Amended Charter”) with the Secretary of State of the State of Delaware.

C. The Company, CD&R Investor, Commercial Markets Holdco, Inc. (“CMH”) and SNW
Co., Inc. (“SNW”) have entered into the Investment and Recapitalization
Agreement, dated as of October 7, 2009 (as such agreement may be amended from
time to time, the “Investment Agreement”), pursuant to which (i) the CD&R
Investor Parties purchased and acquired from the Company, and the Company issued
and sold to the CD&R Investor Parties, an aggregate of 47,700,000 shares of
Class A Common Stock, representing 45.9% of all of the issued and outstanding
shares of the Company’s capital stock as of the date hereof assuming exercise of
the Unilever Warrant (such purchase and sale, the “CD&R Investment”), (ii) as a
result of the entry into force of the Amended Charter, all the shares of the
Company’s former Class A common stock owned by CMH, without any action on the
part of CMH, have been reclassified as shares of Class A Common Stock, with the
voting rights and such other rights, preferences, privileges, limitations



--------------------------------------------------------------------------------

and restrictions as are set forth in the Amended Charter, representing 49.1474%
of all of the issued and outstanding shares of the Company’s capital stock as of
the date hereof assuming exercise of the Unilever Warrant and (iii) SNW
purchased and acquired from the Company, and the Company issued and sold to SNW,
990,000 shares of Class A Common Stock, representing 0.9526% of all of the
issued and outstanding shares of the Company’s capital stock as of the date
hereof assuming exercise of the Unilever Warrant (such issuances and
reclassification of Class A Common Stock, the “Initial Investment Agreement
Offering”).

D. The Company, CMH, Unilever N.V., Marga B.V. and Conopco, Inc. have entered
into the Redemption Agreement, dated as of October 7, 2009 (as amended by
Amendment No. 1 thereto, dated as of November 20, 2009, and as such agreement
may be further amended from time to time, the “Redemption Agreement”), pursuant
to which the Company has caused all the shares of the Company’s former Class B
common stock owned by Unilever to be redeemed in exchange for cash and a warrant
(the “Unilever Warrant”) to purchase Class A Common Stock representing a 4.0%
interest in the Company as of the date hereof assuming the exercise of the
Unilever Warrant (such purchase and sale, the “Unilever Redemption”).

E. In connection with the transactions contemplated by the Investment Agreement
and the Redemption Agreement, the Company and/or one or more of its wholly owned
Subsidiaries have obtained the Debt Financing (as defined in the Investment
Agreement) and the Company issued and sold an aggregate of $250,000,000 initial
principal amount of its 10.50% Senior Notes due 2020 (collectively, the
“Financing”).

F. Concurrently with the execution and delivery of this Agreement, the Company,
the CD&R Investor Parties, CMH and SNW have entered into a Stockholders
Agreement (as the same may be amended from time to time in accordance with its
terms, the “Stockholders Agreement”), dated as of the date hereof, setting forth
certain agreements with respect to, among other things, the management of the
Company and transfers of shares of the Company’s Common Stock under certain
circumstances.

G. Concurrently with the execution and delivery of this Agreement, the Company
Entities have entered into a Consulting Agreement with Manager, dated as of the
date hereof (as the same may be amended from time to time in accordance with its
terms, the “Consulting Agreement”).

H. The Company or one or more of its Subsidiaries from time to time in the
future may (i) offer and sell or cause to be offered and sold equity or debt
securities or instruments (such offerings, collectively, the “Subsequent
Offerings”), including without limitation (x) offerings of shares of capital
stock of the Company or any of its Subsidiaries, and/or options to purchase such
shares or

 

2



--------------------------------------------------------------------------------

other equity-linked instruments to employees, directors, managers, dealers,
franchisees and consultants of and to the Company or any of its Subsidiaries
(any such offering, a “Management Offering”), and (y) one or more offerings of
debt securities or instruments for the purpose of refinancing any indebtedness
of the Company or any of its Subsidiaries or for other corporate purposes, and
(ii) repurchase, redeem or otherwise acquire certain securities or instruments
of the Company or any of its Subsidiaries or engage in recapitalization or
structural reorganization transactions relating thereto (any such repurchase,
redemption, acquisition, recapitalization or reorganization, a “Redemption”), in
each case subject to the terms and conditions of the Stockholders Agreement and
the Amended Charter.

I. The parties hereto recognize the possibility that claims might be made
against and liabilities incurred by Manager, CD&R, Inc., the Funds, Manager
Associates or their related Persons or Affiliates under applicable securities
laws or otherwise in connection with the Transactions or the Offerings, or
relating to other actions or omissions of or by members of the Company Group, or
relating to the provision of financial, investment banking, management,
advisory, consulting, monitoring or other services (the “Transaction Services”)
to the Company Group by Manager or Affiliates thereof, and the parties hereto
accordingly wish to provide for Manager, CD&R, Inc., the Funds, and Manager
Associates and their related Persons and Affiliates to be indemnified in respect
of any such claims and liabilities.

J. The parties hereto recognize that claims might be made against and
liabilities incurred by directors and officers of any member of the Company
Group in connection with their acting in such capacity, and accordingly wish to
provide for such directors and officers to be indemnified to the fullest extent
permitted by law in respect of any such claims and liabilities.

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions herein set forth, the parties hereto
hereby agree as follows:

1. Definitions.

(a) “Affiliate” means, with respect to any Person, (i) any other Person directly
or indirectly Controlling, Controlled by or under common Control with, such
Person (ii) any Person directly or indirectly owning or Controlling 10% or more
of any class of outstanding voting securities of such Person or (iii) any
officer, director, general partner, special limited partner or trustee of any
such Person described in clause (i) or (ii).

(b) “Agreement” has the meaning set forth in the Preamble.

(c) “Amended Charter” has the meaning set forth in the Recitals.

(d) “CD&R F&F Investor” has the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

(e) “CD&R, Inc.” has the meaning set forth in the Preamble.

(f) “CD&R Investor” has the meaning set forth in the Preamble.

(g) “CD&R Investment” has the meaning set forth in the Recitals.

(h) “Claim” means, with respect to any Indemnitee, any claim by or against such
Indemnitee involving any Obligation with respect to which such Indemnitee may be
entitled to be indemnified by any member of the Company Group under this
Agreement.

(i) “Class A Common Stock” means the Class A common shares, par value $0.01 per
share, of the Company.

(j) “Class B Common Stock” means the Class B common shares, par value $0.01 per
share, of the Company.

(k) “CMH” has the meaning set forth in the Recitals.

(l) “CMH Group Member” has the meaning given to such term in the Amended
Charter.

(m) “Commission” means the United States Securities and Exchange Commission or
any successor entity thereto.

(n) “Common Stock” means the Class A Common Stock and the Class B Common Stock,
including any shares of capital stock into which Common Stock may be converted
(as a result of recapitalization, share exchange or similar event) or are issued
with respect to Common Stock, including, without limitation, with respect to any
stock split or stock dividend, or a successor security.

(o) “Company” has the meaning set forth in the Preamble.

(p) “Company Entities” has the meaning set forth in the Preamble.

(q) “Company Group” means the Company and each of its Subsidiaries.

(r) “Consulting Agreement” has the meaning set forth in the Recitals.

(s) “Control” of any Person means the power to direct the management and
policies of such Person (whether through the ownership of voting securities, by
contract, as trustee or executor, as general partner, or otherwise).

 

4



--------------------------------------------------------------------------------

(t) “Determination” means a determination that either (i) there is a reasonable
basis for the conclusion that indemnification of an Indemnitee is proper in the
circumstances because such Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (ii) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required by applicable law and this Agreement in connection
with indemnification and the decision as to the applicable standard of conduct.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(v) “Expenses” means all attorneys’ fees and expenses, retainers, court,
arbitration and mediation costs, transcript costs, fees of experts, bonds,
witness fees, costs of collecting and producing documents, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements, costs or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in,
appealing or otherwise participating in a Proceeding.

(w) “Financing” has the meaning set forth in the Recitals.

(x) “Funds” has the meaning set forth in the Preamble.

(y) “GP of the Funds” has the meaning set forth in the Recitals.

(z) “Indemnifying Party” has the meaning set forth in Section 2(a).

(aa) “Indemnitee” means each of Manager, CD&R, Inc., the Funds, Manager
Associates, their respective Affiliates (other than any member of the Company
Group), their respective successors and assigns, and the respective directors,
officers, partners, members, employees, agents, advisors, consultants,
representatives and controlling persons (within the meaning of the Securities
Act) of each of them, or of their partners, members and controlling persons, and
each other person who is or becomes, at the request of CD&R Investor, CD&R F&F
Investor or their respective Permitted Transferees, a director or an officer of
any member of the Company Group, in each case irrespective of the capacity in
which such person acts.

(bb) “Independent Legal Counsel” means an attorney or firm of attorneys
competent to render an opinion under the applicable law, selected in accordance
with the provisions of Section 4(e), that has not otherwise performed any
services for any member of the Company Group, for any Indemnitee or for any CMH
Group Member within the last three years (other than with respect to matters
concerning the rights of an Indemnitee under this Agreement or of other
indemnitees under indemnity agreements similar to this Agreement).

 

5



--------------------------------------------------------------------------------

(cc) “Initial Investment Agreement Offering” has the meaning set forth in the
Recitals.

(dd) “Investment Agreement” has the meaning set forth in the Recitals.

(ee) “JAMS Comprehensive Rules” has the meaning set forth in Section 7(a).

(ff) “JAMS Streamlined Rules” has the meaning set forth in Section 7(a).

(gg) “Manager” has the meaning set forth in the Preamble.

(hh) “Management Offering” has the meaning set forth in the Recitals.

(ii) “Manager Associates” has the meaning set forth in the Recitals.

(jj) “Notice of Advances” has the meaning set forth in Section 4(b).

(kk) “Notice of Claim” has the meaning set forth in Section 4(a).

(ll) “Notice of Payment” has the meaning set forth in Section 4(c).

(mm) “Obligations” means, collectively, any and all claims, obligations,
liabilities, causes of actions, Proceedings, investigations, judgments, decrees,
losses, damages (including punitive, consequential, special and exemplary
damages), fees, fines, penalties, amounts paid in settlement, costs and Expenses
(including without limitation interest, assessments and other charges in
connection therewith and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

(nn) “Offerings” means the Initial Investment Agreement Offering, any Management
Offering, any Redemption and any Subsequent Offering.

(oo) “Permitted Transferee” has the meaning given to such term in the
Stockholders Agreement.

(pp) “Person” means an individual, corporation, limited liability company,
limited or general partnership, trust or other entity, including a governmental
or political subdivision or an agency or instrumentality thereof.

(qq) “Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

 

6



--------------------------------------------------------------------------------

(rr) “Redemption” has the meaning set forth in the Recitals.

(ss) “Redemption Agreement” has the meaning set forth in the Recitals.

(tt) “Related Document” means any agreement, certificate, instrument or other
document to which any member of the Company Group may be a party or by which it
or any of its properties or assets may be bound or affected from time to time
relating in any way to the Transactions or any Offering or any of the
transactions contemplated thereby, including without limitation, in each case as
the same may be amended from time to time, (i) any registration statement filed
by or on behalf of any member of the Company Group with the Commission in
connection with the Transactions or any Offering, including all exhibits,
financial statements and schedules appended thereto, and any submissions to the
Commission in connection therewith, (ii) any prospectus, preliminary, final,
free writing or otherwise, included in such registration statements or otherwise
filed by or on behalf of any member of the Company Group in connection with the
Transactions or any Offering or used to offer or confirm sales of their
respective securities or instruments in any Offering, (iii) any private
placement or offering memorandum or circular, information statement or other
information or materials distributed by or on behalf of any member of the
Company Group or any placement agent or underwriter in connection with the
Transactions or any Offering, (iv) any federal, state or foreign securities law
or other governmental or regulatory filings or applications made in connection
with any Offering, the Transactions or any of the transactions contemplated
thereby, (v) any dealer-manager, underwriting, subscription, purchase,
stockholders, option or registration rights agreement or plan entered into or
adopted by any member of the Company Group in connection with the Transactions
or any Offering, (vi) any purchase, repurchase, redemption, recapitalization or
reorganization or other agreement entered into by any member of the Company
Group in connection with the Transactions or any Redemption, or (vii) any
quarterly, annual or current reports or other filing filed, furnished or
supplementally provided by any member of the Company Group with or to the
Commission or any securities exchange, including all exhibits, financial
statements and schedules appended thereto, and any submission to the Commission
or any securities exchange in connection therewith.

(uu) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(vv) “SNW” has the meaning set forth in the Recitals.

(ww) “Stockholders Agreement” has the meaning set forth in the Recitals.

 

7



--------------------------------------------------------------------------------

(xx) “Subsequent Offerings” has the meaning set forth in the Recitals.

(yy) “Subsidiary” means each corporation or other Person in which a Person owns
or Controls, directly or indirectly, capital stock or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests.

(zz) “Transactions” means the CD&R Investment, the Initial Investment Agreement
Offering, the Unilever Redemption, the Financing, the other transactions
contemplated by the Investment Agreement and Redemption Agreement, and
transactions for which Transaction Services are provided to any member of the
Company Group.

(aaa) “Transaction Services” has the meaning set forth in the Recitals.

(bbb) “Unilever Redemption” has the meaning set forth in the Recitals.

(ccc) “Unilever Warrant” has the meaning set forth in the Recitals.

2. Indemnification.

(a) Each of the Company Entities (each, an “Indemnifying Party” and
collectively, the “Indemnifying Parties”), jointly and severally, agrees to
indemnify, defend and hold harmless each Indemnitee:

(i) from and against any and all Obligations, whether incurred with respect to
third parties or otherwise, in any way resulting from, arising out of or in
connection with, based upon or relating to (A) the Securities Act, the Exchange
Act or any other applicable securities or other laws, in connection with the
Unilever Redemption, the CD&R Investment, the Financing, any other Transactions,
any Offering, any Related Document or any of the transactions contemplated
thereby, (B) any other action or failure to act of any member of the Company
Group or any of their predecessors, whether such action or failure has occurred
or is yet to occur or (C) the performance by Manager or its Affiliates of
Transaction Services or other services for any member of the Company Group
(whether performed prior to the date hereof, hereafter, pursuant to the
Consulting Agreement or otherwise); and

(ii) to the fullest extent permitted by the law specified herein as governing
this Agreement, by the law of the place of incorporation of an Indemnifying
Party, or by any other applicable law in effect as of the date hereof or as
amended to increase the scope of permitted indemnification, whichever is greater
(except, with respect to any Indemnifying Party, to the extent that such
indemnification may be prohibited by the law of the place of incorporation of
such Indemnifying Party), from and against any and all Obligations whether
incurred with respect to third parties or otherwise, in any way resulting from,
arising out of

 

8



--------------------------------------------------------------------------------

or in connection with, based upon or relating to (A) the fact that such
Indemnitee is or was a director or an officer of any member of the Company Group
or is or was serving at the request or for the benefit of such corporation as a
director, officer, member, employee or agent of or advisor or consultant to
another corporation, partnership, joint venture, trust or other enterprise,
(B) any breach or alleged breach by such Indemnitee of his or her fiduciary duty
as a director or an officer of any member of the Company Group or (C) any
payment or reimbursement by any Indemnitee, pursuant to indemnification
arrangements or otherwise, of any Obligations contemplated in the foregoing
clauses (A) or (B) of this Section 2(a)(ii);

in each case including but not limited to any and all fees, costs and Expenses
(including without limitation fees and disbursements of attorneys and other
professional advisers) incurred by or on behalf of any Indemnitee in asserting,
exercising or enforcing any of its rights, powers, privileges or remedies in
respect of this Agreement or the Consulting Agreement; provided that no
Indemnifying Party shall be obligated to indemnify and hold harmless an
Indemnitee under this Section 2(a) in respect of a Claim determined by a court
of competent jurisdiction in a final nonappealable judgment to have resulted
from such Indemnitee’s willful fraud.

(b) Without in any way limiting the foregoing Section 2(a), each of the
Indemnifying Parties agrees, jointly and severally, to indemnify, defend and
hold harmless each Indemnitee from and against any and all Obligations resulting
from, arising out of or in connection with, based upon or relating to
liabilities under the Securities Act, the Exchange Act or any other applicable
securities or other laws, rules or regulations in connection with (i) the
inaccuracy or breach of or default under any representation, warranty, covenant
or agreement in any Related Document, or any allegation thereof, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
Related Document or (iii) any omission or alleged omission to state in any
Related Document a material fact required to be stated therein or necessary to
make the statements therein not misleading. Notwithstanding the foregoing, the
Indemnifying Parties shall not be obligated to indemnify such Indemnitee from
and against any such Obligation to the extent that such Obligation arises out of
or is based upon an untrue statement or omission made in such Related Document
in reliance upon and in conformity with written information furnished to the
Company Entities, as the case may be, in an instrument duly executed by such
Indemnitee and specifically stating that it is for use in the preparation of
such Related Document.

(c) Without limiting the foregoing, in the event that any Proceeding is
initiated by an Indemnitee or any member of the Company Group to enforce or
interpret this Agreement or any rights of such Indemnitee to indemnification or
advancement of Expenses (or related Obligations of such Indemnitee) under any
member of the Company Group’s certificate of incorporation or bylaws, any other
agreement to which Indemnitee and any member of the Company Group are party, any
vote of directors of any

 

9



--------------------------------------------------------------------------------

member of the Company Group, the Delaware General Corporation Law, any other
applicable law or any liability insurance policy, the Indemnifying Parties shall
indemnify such Indemnitee against all costs and Expenses incurred by such
Indemnitee or on such Indemnitee’s behalf (including by any Manager Associates
for all costs and Expenses incurred by such Person) in connection with such
Proceeding, whether or not such Indemnitee is successful in such Proceeding,
except to the extent that the Person presiding over such Proceeding determines
that (i) material assertions made by such Indemnitee in such Proceeding were in
bad faith or were frivolous or (ii) as a matter of applicable law, such Expenses
must be limited in proportion to the success achieved by such Indemnitee in such
Proceeding and the efforts required to obtain that success, as determined by
such presiding Person.

3. Contribution.

(a) If for any reason any Indemnifying Party is prohibited from fully
indemnifying any Indemnitee from any of the Obligations covered by such
indemnity, then the Indemnifying Parties, jointly and severally, shall
contribute to the amount paid or payable by such Indemnitee as a result of such
Obligation in such proportion as is appropriate to reflect (i) the relative
fault of each member of the Company Group, on the one hand, and such Indemnitee,
on the other, in connection with the state of facts giving rise to such
Obligation, (ii) if such Obligation results from, arises out of, is based upon
or relates to the Transactions or any Offering, the relative benefits received
by each member of the Company Group, on the one hand, and such Indemnitee, on
the other, from such Transaction or Offering and (iii) if required by applicable
law, any other relevant equitable considerations.

(b) If for any reason the indemnity specifically provided for in Section 2(b) is
unavailable or is insufficient to hold harmless any Indemnitee from any of the
Obligations covered by such indemnity, then the Indemnifying Parties, jointly
and severally, shall contribute to the amount paid or payable by such Indemnitee
as a result of such Obligation in such proportion as is appropriate to reflect
(i) the relative fault of each of the members of the Company Group, on the one
hand, and such Indemnitee, on the other, in connection with the information
contained in or omitted from any Related Document, which inclusion or omission
resulted in the actual or alleged inaccuracy or breach of or default under any
representation, warranty, covenant or agreement therein, or which information is
or is alleged to be untrue, required to be stated therein or necessary to make
the statements therein not misleading, (ii) the relative benefits received by
the members of the Company Group, on the one hand, and such Indemnitee, on the
other, from such Transaction or Offering and (iii) if required by applicable
law, any other relevant equitable considerations.

 

10



--------------------------------------------------------------------------------

(c) For purposes of Section 3(a), the relative fault of each member of the
Company Group, on the one hand, and of an Indemnitee, on the other, shall be
determined by reference to, among other things, their respective relative
intent, knowledge, access to information and opportunity to correct the state of
facts giving rise to such Obligation. For purposes of Section 3(b), the relative
fault of each member of the Company Group, on the one hand, and of an
Indemnitee, on the other, shall be determined by reference to, among other
things, (i) whether the included or omitted information relates to information
supplied by the members of the Company Group, on the one hand, or by such
Indemnitee, on the other, (ii) their respective relative intent, knowledge,
access to information and opportunity to correct such inaccuracy, breach,
default, untrue or alleged untrue statement, or omission or alleged omission,
and (iii) applicable law. For purposes of Section 3(a) or 3(b), the relative
benefits received by each member of the Company Group, on the one hand, and an
Indemnitee, on the other, shall be determined by weighing the direct monetary
proceeds to the Company Group, on the one hand, and such Indemnitee, on the
other, from such Transaction or Offering.

(d) The parties hereto acknowledge and agree that it would not be just and
equitable if contributions pursuant to Section 3(a) or 3(b) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in such respective Section. No
Indemnifying Party shall be liable under Section 3(a) or 3(b), as applicable,
for contribution to the amount paid or payable by any Indemnitee except to the
extent and under such circumstances such Indemnifying Party would have been
liable to indemnify, defend and hold harmless such Indemnitee under the
corresponding Section 2(a) or 2(b), as applicable, if such indemnity were
enforceable under applicable law. No Indemnitee shall be entitled to
contribution from any Indemnifying Party with respect to any Obligation covered
by the indemnity specifically provided for in Section 2(b) in the event that
such Indemnitee is finally determined to be guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such Obligation and the Indemnifying Parties are not guilty of
such fraudulent misrepresentation.

4. Indemnification Procedures.

(a) Whenever any Indemnitee shall have actual knowledge of the assertion of a
Claim against it, Manager (acting on its own behalf or, if requested by any such
Indemnitee other than itself, on behalf of such Indemnitee) or such Indemnitee
shall notify the appropriate member of the Company Group in writing of the Claim
(a “Notice of Claim”) with reasonable promptness after such Indemnitee has such
knowledge relating to such Claim and has notified Manager thereof; provided the
failure or delay of Manager or such Indemnitee to give such Notice of Claim
shall not relieve any Indemnifying Party of its indemnification obligations
under this Agreement except to the extent that such omission results in a
failure of actual notice to it and it is materially injured as a result of the
failure to give such Notice of Claim. The Notice of Claim shall specify all
material facts known to Manager (or if given by such

 

11



--------------------------------------------------------------------------------

Indemnitee, such Indemnitee) relating to such Claim and the monetary amount or
an estimate of the monetary amount of the Obligation involved if Manager (or if
given by such Indemnitee, such Indemnitee) has knowledge of such amount or a
reasonable basis for making such an estimate. The Indemnifying Parties shall, at
their expense, undertake the defense of such Claim with attorneys of their own
choosing reasonably satisfactory in all respects to Manager, subject to the
right of Manager to undertake such defense as hereinafter provided. Manager may
participate in such defense with counsel of Manager’s choosing at the expense of
the Indemnifying Parties. In the event that the Indemnifying Parties do not
undertake the defense of the Claim within a reasonable time after Manager (or if
given by such Indemnitee, such Indemnitee) has given the Notice of Claim, or in
the event that Manager shall in good faith determine that the defense of any
Claim by the Indemnifying Parties is inadequate or may conflict with the
interest of any Indemnitee (including, without limitation, Claims brought by or
on behalf of any member of the Company Group), Manager may, at the expense of
the Indemnifying Parties and after giving notice to the Indemnifying Parties of
such action, undertake the defense of the Claim and compromise or settle the
Claim, all for the account of and at the risk of the Indemnifying Parties. In
the defense of any Claim against an Indemnitee, no Indemnifying Party shall,
except with the prior written consent of Manager, consent to entry of any
judgment or enter into any settlement that includes any injunctive or other
non-monetary relief or any payment of money by such Indemnitee, or that does not
include as an unconditional term thereof the giving by the Person or Persons
asserting such Claim to such Indemnitee of an unconditional release from all
liability on any of the matters that are the subject of such Claim and an
acknowledgement that such Indemnitee denies all wrongdoing in connection with
such matters. The Indemnifying Parties shall not be obligated to indemnify an
Indemnitee against amounts paid in settlement of a Claim if such settlement is
effected by such Indemnitee without the prior consent of the Company (on behalf
of all Indemnifying Parties), which shall not be unreasonably withheld or
delayed. In each case, Manager and each other Indemnitee seeking indemnification
hereunder will cooperate with the Indemnifying Parties, so long as an
Indemnifying Party is conducting the defense of the Claim, in the preparation
for and the prosecution of the defense of such Claim, including making available
evidence within the control of Manager or such Indemnitee, as the case may be,
and persons needed as witnesses who are employed by Manager or such Indemnitee,
as the case may be, in each case as reasonably needed for such defense and at
cost, which cost, to the extent reasonably incurred, shall be paid by the
Indemnifying Parties.

(b) The Manager shall notify the Indemnifying Parties in writing of the amount
requested for advances (a “Notice of Advances”). Each of the Indemnifying
Parties, jointly and severally, agrees to advance all reasonable Expenses
incurred by Manager (acting on its own behalf or, if requested by any such
Indemnitee other than itself, on behalf of such Indemnitee) or any Indemnitee in
connection with any Claim (but not for any Claim initiated or brought
voluntarily by the Indemnitee other than a Proceeding pursuant

 

12



--------------------------------------------------------------------------------

to Section 2(c)) in advance of the final disposition of such Claim without
regard to whether Indemnitee will ultimately be entitled to be indemnified for
such Expenses upon receipt of an undertaking by or on behalf of Manager or such
Indemnitee to repay amounts so advanced if it shall ultimately and finally be
determined, including through all challenges, if any, to the award rendered
therein, that Manager or such Indemnitee is not entitled to be indemnified by
any Indemnifying Party as authorized by this Agreement. Such repayment
undertaking shall be unsecured and shall not bear interest. No Indemnifying
Party shall impose on any Indemnitee additional conditions to advancement or
require from such Indemnitee additional undertakings regarding repayment. The
Indemnifying Parties shall make payment of such advances no later than 10 days
after the receipt of the Notice of Advances.

(c) Manager shall notify the Indemnifying Parties in writing of the amount of
any Claim actually paid by Manager or any Indemnitee on whose behalf Manager is
acting (a “Notice of Payment”). The amount of any Claim actually paid by Manager
or such Indemnitee shall bear simple interest at the rate equal to the JPMorgan
Chase Bank, N.A. prime rate as of the date of such payment plus 2% per annum,
from the date any Indemnifying Party receives the Notice of Payment to the date
on which any Indemnifying Party shall repay the amount of such Claim plus
interest thereon to Manager or such Indemnitee. The Indemnifying Parties shall
make indemnification payments to the Manager no later than 30 days after receipt
of the Notice of Payment.

(d) Determination. The members of the Company Group intend that Indemnitee shall
be indemnified to the fullest extent permitted by law as provided in Section 2
and that no Determination shall be required in connection with such
indemnification. In no event shall a Determination be required in connection
with (i) indemnification of any Indemnitee other than a director or officer of
the Company Group in connection with a Claim against such Indemnitee acting in
such capacity (and then, only to the extent required by applicable law),
(ii) advancement of Expenses pursuant to Section 4(b), (iii) indemnification for
Expenses incurred as a witness, or (iv) any Claim or portion thereof with
respect to which an Indemnitee has been successful on the merits or otherwise.
Any decision that a Determination is required by law in connection with any
other indemnification of an Indemnitee, and any such Determination, shall be
made within 30 days after receipt of a Notice of Claim, as follows:

(i) except as provided under clause (ii) of this Section 4(d), (x) by a majority
vote of the directors of the Company who are designated pursuant to Sections
2.1(a)(iii) and (iv) of the Stockholders Agreement, even though less than a
quorum, or (y) if there are no such directors, or if such directors so direct,
by Independent Legal Counsel in a written opinion to the Indemnifying Party and
such Indemnitee; and

 

13



--------------------------------------------------------------------------------

(ii) if CD&R Investor and its Affiliates no longer have the right to appoint
directors pursuant to Section 2.1(a)(iii) of the Stockholders Agreement, by
Independent Legal Counsel in a written opinion to the Indemnifying Party (or its
successor) and such Indemnitee.

The Indemnifying Parties shall pay all expenses incurred by Indemnitee in
connection with any required Determination.

(e) Independent Legal Counsel. Independent Legal Counsel shall be selected by a
majority vote of the directors of the Company who are designated pursuant to
Sections 2.1(a)(iii) and (iv) of the Stockholders Agreement, even though less
than a quorum, and approved by Manager or an Indemnitee (which approval shall
not be unreasonably withheld or delayed); provided that if CD&R Investor and its
Affiliates no longer have the right to appoint directors pursuant to
Section 2.1(a)(iii) of the Stockholders Agreement, Independent Legal Counsel
shall be selected by Manager or an Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld or delayed). The Indemnifying
Parties shall pay the fees and expenses of Independent Legal Counsel and
indemnify Independent Legal Counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to its engagement.

(f) Consequences of Determination; Remedies of Indemnitee. The Indemnifying
Parties shall be bound by and shall have no right to challenge a Favorable
Determination. If an Adverse Determination is made, or if for any other reason
any Indemnifying Party does not make timely indemnification payments or advances
of expenses, Manager or an Indemnitee shall have the right to commence a
Proceeding to challenge such Adverse Determination and/or to require such
Indemnifying Party to make such payments or advances. Indemnitee shall be
entitled to be indemnified for all Expenses incurred in connection with such a
Proceeding in accordance with Section 2 and to have such Expenses advanced by
the Company in accordance with Section 4(b). If Manager or an Indemnitee fails
to timely challenge an Adverse Determination, or if Manager or an Indemnitee
challenges an Adverse Determination and such Adverse Determination has been
upheld by a final judgment in such Proceeding from which no appeal can be taken,
then, to the extent and only to the extent required by such Adverse
Determination or final judgment, no Indemnifying Party shall be obligated to
indemnify or advance Expenses to such Indemnitee under this Agreement.

(g) Presumptions; Burden and Standard of Proof. In connection with any
Determination, or any review of any Determination, by any Person:

(i) It shall be a presumption that a Determination is not required.

 

14



--------------------------------------------------------------------------------

(ii) It shall be a presumption that an Indemnitee has met the applicable
standard of conduct and that indemnification of such Indemnitee is proper in the
circumstances.

(iii) The burden of proof shall be on the Indemnifying Parties to overcome the
presumptions set forth in the preceding clauses (i) and (ii), and each such
presumption shall only be overcome if the Indemnifying Parties establish that
there is no reasonable basis to support it.

(iv) The termination of any Proceeding by judgment, order, finding, award,
settlement (whether with or without court approval) or conviction, or upon
a plea of nolo contendere, or its equivalent, shall not create a presumption
that indemnification is not proper or that an Indemnitee did not meet the
applicable standard of conduct or that a court has determined that
indemnification is not permitted by this Agreement or otherwise.

(v) Neither the failure of any Person or Persons to have made a Determination
nor an Adverse Determination by any Person or Persons shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee did not meet the
applicable standard of conduct, and any Proceeding commenced by Indemnitee
pursuant to Section 4(f) shall be de novo with respect to all determinations of
fact and law.

5. Certain Covenants. The rights of each Indemnitee to be indemnified under any
other agreement, document, certificate or instrument, by-law, insurance policy
or applicable law are independent of and in addition to any rights of such
Indemnitee to be indemnified under this Agreement, provided that to the extent
that an Indemnitee is entitled to be indemnified by the Indemnifying Parties
under this Agreement and by any other Indemnitee under any other agreement,
document, certificate, by-law or instrument, the obligations of the Indemnifying
Parties hereunder shall be primary, and the obligations of such other Indemnitee
secondary, and the Indemnifying Parties shall not be entitled to contribution or
indemnification from or subrogation against such other Indemnitee.
Notwithstanding the foregoing, any Indemnitee may choose to seek indemnification
from any potential source of indemnification regardless of whether such
indemnitor is primary or secondary. An Indemnitee’s election to seek advancement
of indemnified sums from any secondary indemnifying party will not limit the
right of such Indemnitee, or any secondary indemnitor proceeding under
subrogation rights or otherwise, from seeking indemnification from the
Indemnifying Parties to the extent that the obligations of the Indemnifying
Parties are primary. The rights of each Indemnitee and the obligations of each
Indemnifying Party hereunder shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnitee. Following the
Transactions, each of the Company Entities, and each of their corporate
successors, shall implement and maintain in full force and effect any and all

 

15



--------------------------------------------------------------------------------

corporate charter and by-law provisions that may be necessary or appropriate to
enable it to carry out its obligations hereunder to the fullest extent permitted
by applicable law, including without limitation a provision of its certificate
of incorporation (or comparable organizational document under its jurisdiction
of incorporation) eliminating liability of a director for breach of fiduciary
duty to the fullest extent permitted by applicable law, as amended from time to
time. So long as the Company or any other member of the Company Group maintains
liability insurance for any directors, officers, employees or agents of any such
person, the Indemnifying Parties shall ensure that each Indemnitee serving in
such capacity is covered by such insurance in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s and the Company Group’s then current directors and
officers. Further, after any Indemnitee no longer serves as an officer or
director of the Company for any reason, the Company will use its commercially
reasonable efforts to continue to cover such Indemnitee as a named insured under
the Company’s insurance policy or policies providing directors’ and officers’
liability insurance for a period of time that shall commence on the date of such
termination and end on the date that is the sooner of (a) six years after the
date of such termination and (b) the date on which the Company ceases to
maintain an insurance policy providing directors’ and officers’ liability
insurance. No Indemnifying Party shall seek or agree to any order of a court or
other governmental authority that would prohibit or otherwise interfere with the
performance of any of the Indemnifying Parties’ advancement, indemnification and
other obligations under this Agreement.

6. Notices. All notices and other communications hereunder shall be in writing
and shall be delivered by certified or registered mail (first class postage
prepaid and return receipt requested), telecopier, overnight courier or hand
delivery, as follows:

(a) If to any Company Entity, to:

JohnsonDiversey Holdings, Inc.

8310 16th Street

Sturtevant, WI 53177

Attention:        General Counsel

Fax: (262) 631-4021

with a copy to (which shall not constitute notice):

Jones Day

77 West Wacker Drive

Chicago, IL 60601

Attention:        Elizabeth C. Kitslaar, Esq.

Fax: (312) 782-8585

 

16



--------------------------------------------------------------------------------

(b) If to Manager, CD&R, Inc., the Funds or the CD&R Investor Parties, to:

Clayton, Dubilier & Rice, LLC

375 Park Avenue

18th Floor

New York, New York 10152

Attention: Richard J. Schnall

                  George K. Jaquette

Fax: (212) 407-5252

or to such other address or such other person as the Company Entities, the CD&R
Investor Parties, Manager, CD&R, Inc. or the Funds, as the case may be, shall
have designated by notice to the other parties hereto. All communications
hereunder shall be effective upon receipt by the party to which they are
addressed. A copy of any notice or other communication given under this
Agreement shall also be given to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Franci J. Blassberg, Esq.

                  Jonathan E. Levitsky, Esq.

Fax: (212) 909-6836

7. Arbitration

(a) Any dispute, claim or controversy arising out of, relating to, or in
connection with this contract, or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be finally determined by
arbitration. The arbitration shall be administered by JAMS. If the disputed
claim or counterclaim exceeds $250,000, not including interest or attorneys’
fees, the JAMS Comprehensive Arbitration Rules and Procedures (“JAMS
Comprehensive Rules”) in effect at the time of the arbitration shall govern the
arbitration, except as they may be modified herein or by mutual written
agreement of the parties. If no disputed claim or counterclaim exceeds $250,000,
not including interest or attorneys’ fees, the JAMS Streamlined Arbitration
Rules and Procedures (“JAMS Streamlined Rules”) in effect at the time of the
arbitration shall govern the arbitration, except as they may be modified herein
or by mutual written agreement of the parties.

(b) The seat of the arbitration shall be New York, New York. The parties submit
to jurisdiction in the state and federal courts of the State of New York for the
limited purpose of enforcing this agreement to arbitrate.

 

17



--------------------------------------------------------------------------------

(c) The arbitration shall be conducted by one neutral arbitrator unless the
parties agree otherwise. The parties agree to seek to reach agreement on the
identity of the arbitrator within 30 days after the initiation of arbitration.
If the parties are unable to reach agreement on the identity of the arbitrator
within such time, then the appointment of the arbitrator shall be made in
accordance with the process set forth in JAMS Comprehensive Rule 15.

(d) The arbitration award shall be in writing, state the reasons for the award,
and be final and binding on the parties. Subject to Section 2(c), the arbitrator
may, in the award, allocate all or part of the fees incurred in and costs of the
arbitration, including the fees of the arbitrator and the attorneys’ fees of the
prevailing party. Judgment on the award may be entered by any court having
jurisdiction thereof or having jurisdiction over the relevant party or its
assets. Notwithstanding applicable state law, the arbitration and this agreement
to arbitrate shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1, et
seq.

(e) The parties agree that the arbitration shall be kept confidential and that
the existence of the proceeding and any element of it (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, JAMS, the parties, their counsel, accountants and auditors,
insurers and re-insurers, and any person necessary to the conduct of the
proceeding. The confidentiality obligations shall not apply (i) if disclosure is
required by law or applicable legal process, or in judicial or administrative
proceedings, or (ii) as far as disclosure is necessary to enforce the rights
arising out of the award.

8. Governing Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the law of the State of Delaware,
regardless of the law that might be applied under principles of conflict of laws
to the extent such principles would require or permit the application of the
laws of another jurisdiction.

9. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

10. Successors; Binding Effect. Each Indemnifying Party will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and
assets of such Indemnifying Party, by agreement in form and substance
satisfactory to Manager, CD&R, Inc., the CD&R Investor Parties, the Funds and
their counsel, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that such Indemnifying Party would be
required to perform if no such succession had taken place. This Agreement shall
be binding upon and inure to the

 

18



--------------------------------------------------------------------------------

benefit of each party hereto and its successors and permitted assigns, and each
other Indemnitee, but neither this Agreement nor any right, interest or
obligation hereunder shall be assigned, whether by operation of law or
otherwise, by the Company Entities without the prior written consent of Manager
and the Funds. Insofar as any Indemnitee transfers all or substantially all of
its assets to a third party, such third party shall thereupon be deemed an
additional Indemnitee for all purposes of this Agreement, with the same effect
as if it were a signatory to this Agreement in such capacity.

11. Miscellaneous. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement is not intended to confer any right or remedy
hereunder upon any Person other than each of the parties hereto and their
respective successors and permitted assigns and each other Indemnitee (each of
whom is an intended third party beneficiary of this Agreement). No amendment,
modification, supplement or discharge of this Agreement, and no waiver hereunder
shall be valid and binding unless set forth in writing and duly executed by the
party or other Indemnitee against whom enforcement of the amendment,
modification, supplement or discharge is sought. Neither the waiver by any of
the parties hereto or any other Indemnitee of a breach of or a default under any
of the provisions of this Agreement, nor the failure by any party hereto or any
other Indemnitee on one or more occasions, to enforce any of the provisions of
this Agreement or to exercise any right, powers or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any provisions hereof, or any rights, powers or privileges
hereunder. The rights, indemnities and remedies herein provided are cumulative
and are not exclusive of any rights, indemnities or remedies that any party or
other Indemnitee may otherwise have by contract, at law or in equity or
otherwise, provided that (i) to the extent that any Indemnitee is entitled to be
indemnified by any member of the Company Group and by any other Indemnitee or
any insurer under a policy procured by any Indemnitee, the obligations of the
members of the Company Group hereunder shall be primary and the obligations of
such other Indemnitee or insurer secondary, and (ii) no member of the Company
Group shall be entitled to contribution or indemnification from or subrogation
against such other Indemnitee or insurer. This Agreement may be executed in
several counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.

[The remainder of this page has been left blank intentionally.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

CLAYTON, DUBILIER & RICE, LLC By:  

/s/    Theresa A. Gore

  Name:   Theresa A. Gore   Title:  

Vice President, Treasurer &

Assistant Secretary

CLAYTON, DUBILIER & RICE, INC. By:  

/s/    Theresa A. Gore

  Name:   Theresa A. Gore   Title:  

Vice President, Treasurer &

Assistant Secretary

CLAYTON, DUBILIER & RICE FUND VIII, L.P. By:   CD&R Associates VIII Ltd., its
general partner By:  

/s/    Theresa A. Gore

  Name:   Theresa A. Gore   Title:  

Vice President, Treasurer &

Assistant Secretary

CD&R FRIENDS & FAMILY FUND VIII, L.P. By:   CD&R Associates VIII Ltd., its
general partner By:  

/s/    Theresa A. Gore

  Name:   Theresa A. Gore   Title:  

Vice President, Treasurer &

Assistant Secretary



--------------------------------------------------------------------------------

CDR JAGUAR INVESTOR COMPANY, LLC By:  

/s/    Theresa A. Gore

  Name:   Theresa A. Gore   Title:   Vice President & Treasurer CDR F&F JAGUAR
INVESTOR, LLC By:  

/s/    Theresa A. Gore

  Name:   Theresa A. Gore   Title:   Vice President & Treasurer JOHNSONDIVERSEY
HOLDINGS, INC. By:  

/s/    Joseph F. Smorada

  Name:   Joseph F. Smorada   Title:  

Executive Vice President and

Chief Financial Officer

JOHNSONDIVERSEY, INC. By:  

/s/    Joseph F. Smorada

  Name:   Joseph F. Smorada   Title:  

Executive Vice President and

Chief Financial Officer